Matter of Izrael J. (Lindsay F.) (2017 NY Slip Op 03115)





Matter of Izrael J. (Lindsay F.)


2017 NY Slip Op 03115


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3802A 3802

[*1]In re Izrael J., A Child Under Eighteen Years of Age, etc., Lindsay F., Respondent-Appellant, Administration for Children's Services, Petitioner, Cassius J., Respondent.
In re Cassius J., Petitioner-Respondent,
andLindsay F., Respondent-Appellant, Administration for Children's Services, Respondent.


Carol L. Kahn, New York, for appellant.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 28, 2016, which, to the extent appealed from as limited by the briefs, granted respondent mother visitation supervised by a responsible adult acceptable to petitioner father, unanimously modified, on the law, to remand the matter for a determination of a visitation schedule and choice of appropriate supervisors, and otherwise affirmed, without costs. Appeal from order of disposition, same court and Judge, entered on or about March 28, 2016, which granted the father custody of the child, unanimously dismissed, without costs, as abandoned.
The Family Court is required to structure a visitation schedule that results in "frequent and regular access" by the noncustodial parent (Matter of Aida B. v Alfredo C., 114 AD3d 1046, 1049 [3d Dept 2014]). "A court may not delegate its authority to determine visitation to either parent or a child" (William-Torand v Torand, 73 AD3d 605, 606 [1st Dept 2010]).
Here, while the Family Court wanted to allow these largely cooperative parents flexibility to make their own visitation schedule, the order effectively delegated the court's authority to set a schedule completely to the father.
In view of the parties' ability to work together and their need for flexibility to accommodate scheduling supervisors and the mother's need for drug and/or alcohol rehabilitation, Family Court's responsibility to set a schedule can be satisfied by mandating the frequency and duration of visitation, even if particular days of the week or times of the day are [*2]not specified. The Family Court also should have determined the category of individuals who were appropriate visitation supervisors.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK